Exhibit 10.1

 

 

KRONOS INCORPORATED

2002 STOCK INCENTIVE PLAN

 

1.

Purpose

 

The purpose of this 2002 Stock Incentive Plan (the “Plan”) of Kronos
Incorporated, a Massachusetts corporation (the “Company”), is to advance the
interests of the Company’s stockholders by enhancing the Company’s ability to
attract, retain and motivate persons who make (or are expected to make)
important contributions to the Company by providing such persons with equity
ownership opportunities and performance-based incentives and thereby better
aligning the interests of such persons with those of the Company’s stockholders.
Except where the context otherwise requires, the term “Company” shall include
any of the Company’s present or future parent or subsidiary corporations as
defined in Section 424(e) or (f) of the Internal Revenue Code of 1986, as
amended, and any regulations promulgated thereunder (the “Code”) and any other
business venture (including, without limitation, joint venture or limited
liability company) in which the Company has a significant interest, as
determined by the Board of Directors of the Company (the “Board”).

 

2.

Eligibility

 

All of the Company’s employees, officers, directors, consultants, advisors and
other entities are eligible to receive options, stock appreciation rights,
restricted stock and other stock-based awards (each, an “Award”) under the Plan.
Each person who receives an Award under the Plan shall be deemed a
“Participant”.

 

3.

Administration and Delegation

 

(a)        Administration by Board of Directors. The Plan will be administered
by the Board. The Board shall have authority to grant Awards and to adopt, amend
and repeal such administrative rules, guidelines and practices relating to the
Plan as it shall deem advisable. The Board may correct any defect, supply any
omission or reconcile any inconsistency in the Plan or any Award in the manner
and to the extent it shall deem expedient to carry the Plan into effect and it
shall be the sole and final judge of such expediency. All decisions by the Board
shall be made in the Board’s sole discretion and shall be final and binding on
all persons having or claiming any interest in the Plan or in any Award. No
director or person acting pursuant to the authority delegated by the Board shall
be liable for any action or determination relating to or under the Plan made in
good faith.

 

 


--------------------------------------------------------------------------------



 

 

(b)        Appointment of Committees. To the extent permitted by applicable law,
the Board may delegate any or all of its powers under the Plan to a committee or
sub-committee of the Board (a “Committee”). Such Committee shall consist of not
less than two members, each member of which shall be an “outside director”
within the meaning of Section 162(m) of the Internal Revenue Code and a
“non-employee director” as defined in Rule 16-b3 promulgated under the Exchange
Act. All references in the Plan to the “Board” shall mean the Board or a
Committee of the Board or a single member of the Board referred to in Section
3(c) to the extent that the Board’s powers or authority under the Plan have been
delegated to such Committee or board member.

 

(c)        Delegation to a Single Member of the Board. To the extent permitted
by applicable law, the Board may delegate to a single member of the Board the
power to grant Awards to employees of the Company or any of its present or
future subsidiary corporations and to exercise such other powers under the Plan
as the Board may determine, provided that the Board shall fix the terms of the
Awards to be granted by such Board member (including the exercise price of such
Awards, which may include a formula by which the exercise price will be
determined) and the maximum number of shares subject to Awards that the Board
member may grant; provided further, however, that the Board member shall not be
authorized to grant Awards to any “executive officer” of the Company (as defined
by Rule 3b-7 under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) or to any “officers” of the Company (as defined by Rule 16a-1
under the Exchange Act).

 

4.

Stock Available for Awards

 

(a)        Number of Shares. Subject to adjustment under Section 13, Awards may
be made under the Plan for up to 5,000,000 shares of common stock, $.01 par
value per share, of the Company (the “Common Stock”). If any Award expires, is
terminated, is canceled or is surrendered without having been fully exercised or
is forfeited in whole or in part (including as the result of shares of Common
Stock subject to such Award being repurchased by the Company at the original
issuance price pursuant to a contractual repurchase right) or results in any
Common Stock not being issued, the unused Common Stock covered by such Award
shall again be available for the grant of Awards under the Plan. Further, shares
of Common Stock tendered to the Company by a Participant to exercise an Award
and shares withheld from the exercise of an award to cover the resulting tax
liability shall be added to the number of shares of Common Stock available for
the grant of Awards under the Plan. However, in the case of Incentive Stock
Options (as hereinafter defined), the foregoing provisions shall be subject to
any limitations under the Code. Shares issued under the Plan shall consist of
authorized but unissued shares.

 

(b)        Sub-Limits. Subject to adjustment under Section 13, the following
sub-limits on the number of shares subject to Awards shall apply:

 

(1)        Section 162(m) Per Participant Limit. The maximum number of shares of
Common Stock with respect to which Awards may be granted to any

 

2

 

 


--------------------------------------------------------------------------------



 

Participant under the Plan shall be 300,000 per fiscal year. For purposes of the
foregoing limit, the combination of an Option in tandem with a SAR (as each is
hereafter defined) shall be treated as a single Award. The per-Participant limit
described in this Section 4(b)(1) shall be construed and applied consistently
with Section 162(m) of the Code or any successor provision thereto, and the
regulations thereunder (“Section 162(m)”).

 

(2)        Limit on Awards other than Options and SARs. The maximum number of
shares with respect to which Awards other than Options and SARs may be granted
shall be 1,500,000.

 

(3)        Limit on Awards to Directors. The maximum number of shares with
respect to which annual Awards may be granted to directors who are not employees
of the Company at the time of grant shall be 7,500, except in the case of newly
appointed directors who will receive a grant of up to 7,500 additional shares
upon their appointment to the Board.

 

5.

Stock Options

 

(a)        General. The Board may grant options to purchase Common Stock (each,
an “Option”) and determine the number of shares of Common Stock to be covered by
each Option, the exercise price of each Option and the conditions and
limitations applicable to the exercise of each Option, including conditions
relating to applicable federal or state securities laws, as it considers
necessary or advisable. An Option which is not intended to be an Incentive Stock
Option (as hereinafter defined) shall be designated a “Nonstatutory Stock
Option”.

 

(b)        Incentive Stock Options. An Option that the Board intends to be an
“incentive stock option” as defined in Section 422 of the Code (an “Incentive
Stock Option”) shall only be granted to employees of Kronos Incorporated, any of
Kronos Incorporated’s present or future parent or subsidiary corporations as
defined in Sections 424(e) or (f) of the Code and shall be subject to and shall
be construed consistently with the requirements of Section 422 of the Code. The
Company shall have no liability to a Participant, or any other party, if an
Option (or any part thereof) which is intended to be an Incentive Stock Option
is not an Incentive Stock Option or for any action taken by the Board pursuant
to Section 11(e), including without limitation the conversion of an Incentive
Stock Option to a Nonstatutory Stock Option.

 

(c)        Exercise Price. The Board shall establish the exercise price at the
time each Option is granted and specify it in the applicable option agreement
provided, however, that the exercise price shall be not less than 100% of the
fair market value of the Common Stock, as determined by the Board, at the time
the Option is granted.

 

(d)        Vesting and Duration of Options. Each Option shall be exercisable at
such times and subject to such terms and conditions as the Board may specify in
the applicable

 

3

 

 


--------------------------------------------------------------------------------



 

agreement provided, however, that no Option shall vest in whole or in part
before the first anniversary date of grant of that Option and no Option will be
granted for a term in excess of 5 years.

 

(e)        Exercise of Option. Options may be exercised by delivery to the
Company of a written notice of exercise signed by the proper person or by any
other form of notice (including electronic notice) approved by the Board
together with payment in full as specified in Section 5(f) for the number of
shares for which the Option is exercised. Shares of Common Stock subject to the
Option will be delivered by the Company following exercise either as soon as
practicable or, subject to such conditions as the Board shall specify, on a
deferred basis (with the Company’s obligation to be evidenced by an instrument
providing for future delivery of the deferred shares at the time or times
specified by the Board).

 

(f)         Payment Upon Exercise. Common Stock purchased upon the exercise of
an Option granted under the Plan shall be paid for as follows:

 

(1)

in cash or by check, payable to the order of the Company;

 

(2)        except as the Board may, in its sole discretion, otherwise provide in
an option agreement, by (i) delivery of an irrevocable and unconditional
undertaking by a creditworthy broker to deliver promptly to the Company
sufficient funds to pay the exercise price and any required tax withholding or
(ii) delivery by the Participant to the Company of a copy of irrevocable and
unconditional instructions to a creditworthy broker to deliver promptly to the
Company cash or a check sufficient to pay the exercise price and any required
tax withholding;

 

(3)        when the Common Stock is registered under the Securities Exchange Act
of 1934 (the “Exchange Act”), by delivery of shares of Common Stock owned by the
Participant valued at their fair market value as determined by (or in a manner
approved by) the Board in good faith (“Fair Market Value”), provided (i) such
method of payment is then permitted under applicable law, (ii) such Common
Stock, if acquired directly from the Company was owned by the Participant at
least six months prior to such delivery; and (iii) such Common Stock is not
subject to any repurchase, forfeiture, unfulfilled vesting or other similar
requirements; or

 

(4)

by any combination of the above permitted forms of payment.

 

(g)        Substitute Options. In connection with a merger or consolidation of
an entity with the Company or the acquisition by the Company of property or
stock of an entity, the Board may grant Options in substitution for any options
or other stock or stock-based awards granted by such entity or an affiliate
thereof. Substitute Options may

 

4

 

 


--------------------------------------------------------------------------------



 

be granted on such terms as the Board deems appropriate in the circumstances,
notwithstanding any limitations on Options contained in this Section 5 or in
Section 2.

 

6.

Director Options

 

(a)        Initial Grant. Upon the commencement of service on the Board by any
individual who is not then an employee of the Company or any subsidiary of the
Company, the Company shall grant to such person a Nonstatutory Stock Option to
purchase 6,750 shares of Common Stock (subject to adjustment under Section 13).

 

(b)        Annual Grant. On the date of each annual meeting of stockholders of
the Company, the Company shall grant to each member of the Board of Directors of
the Company who is both serving as a director of the Company immediately prior
to and immediately following such annual meeting and who is not then an employee
of the Company or any of its subsidiaries, a Nonstatutory Stock Option to
purchase 6,750 shares of Common Stock (subject to adjustment under Section 13);
provided, however, that a director shall not be eligible to receive an option
grant under this Section 6(b) until such director has served on the Board for at
least six months.

 

(c)        Terms of Director Options. Options granted under this Section 6 shall
(i) have an exercise price equal to the closing sale price (for the primary
trading session) of the Common Stock on The Nasdaq Stock Market® or the national
securities exchange on which the Common Stock is then traded on the trading date
immediately prior to the date of grant, (ii) vest in four equal installments
beginning on the first anniversary of the date of grant, provided that no
additional vesting shall take place after the Participant ceases to serve as a
director and further provided that the Board may provide for accelerated vesting
in the case of death, disability, attainment of mandatory retirement age or
retirement following at least 10 years of service, (iii) expire on the earlier
of 4½ years from the date of grant or three months following cessation of
service on the Board and (iv) contain such other terms and conditions as the
Board shall determine.

 

(d)        Board Discretion. The Board shall have the specific authority to from
time to time increase or decrease the number of shares subject to options
granted under this Section 6, subject to the provisions of Section 4(b)(3).

 

7.

Stock Appreciation Rights

 

(a)        General. A Stock Appreciation Right, or SAR, is an Award entitling
the holder, upon exercise, to receive an amount in cash or Common Stock or a
combination thereof (such form to be determined by the Board) determined in
whole or in part by reference to appreciation, from and after the date of grant,
in the fair market value of a share of Common Stock. SARs may be based solely on
appreciation in the fair market value of Common Stock or on a comparison of such
appreciation with some other measure of market growth such as (but not limited
to) appreciation in a recognized

 

5

 

 


--------------------------------------------------------------------------------



 

market index. The date as of which such appreciation or other measure is
determined shall be the exercise date unless another date is specified by the
Board in the SAR Award.

 

(b)        Grants. Stock Appreciation Rights may be granted in tandem with, or
independently of, Options granted under the Plan.

 

(1)        Tandem Awards. When Stock Appreciation Rights are expressly granted
in tandem with Options, (i) the Stock Appreciation Right will be exercisable
only at such time or times, and to the extent, that the related Option is
exercisable (except to the extent designated by the Board in connection with a
Reorganization Event or a Change in Control Event) and will be exercisable in
accordance with the procedure required for exercise of the related Option; (ii)
the Stock Appreciation Right will terminate and no longer be exercisable upon
the termination or exercise of the related Option, except to the extent
designated by the Board in connection with a Reorganization Event or a Change in
Control Event and except that a Stock Appreciation Right granted with respect to
less than the full number of shares covered by an Option will not be reduced
until the number of shares as to which the related Option has been exercised or
has terminated exceeds the number of shares not covered by the Stock
Appreciation Right; (iii) the Option will terminate and no longer be exercisable
upon the exercise of the related Stock Appreciation Right; and (iv) the Stock
Appreciation Right will be transferable only with the related Option.

 

(2)        Independent SARs. A Stock Appreciation Right not expressly granted in
tandem with an Option will become exercisable at such time or times, and on such
conditions, as the Board may specify in the SAR Award, but in no case will it
become exercisable in whole or in part before the first anniversary date of
grant of the Award and no SAR Award will be granted for a term of more than 5
years.

 

(c)        Exercise. Stock Appreciation Rights may be exercised by delivery to
the Company of a written notice of exercise signed by the proper person or by
any other form of notice (including electronic notice) approved by the Board,
together with any other documents required by the Board.

 

8.

Restricted Stock

 

(a)        General. The Board may grant Awards entitling recipients to acquire
shares of Common Stock, subject to the right of the Company to repurchase all or
part of such shares at their issue price or other stated or formula price from
the recipient in the event that conditions specified by the Board in the
applicable Award are not satisfied prior to the end of the applicable
restriction period or periods established by the Board for such Award (each, a
“Restricted Stock Award”).

 

 

6

 

 


--------------------------------------------------------------------------------



 

 

(b)        Terms and Conditions. The Board shall determine the terms and
conditions of a Restricted Stock Award, including the conditions for repurchase
(or forfeiture) and the issue price.

 

(c)

Limitations on Vesting.

 

(1)        Restricted Stock Awards that vest based on the passage of time alone
shall not vest before the first anniversary of the date of grant and no more
than 33 1/3% shall vest on each anniversary of the date of grant. Restricted
Stock Awards that vest upon the passage of time and provide for accelerated
vesting based on performance shall not vest before the first anniversary of the
date of grant. This subsection (8)(c)(1) shall not apply to Awards granted
pursuant to Section 11(h).

 

(2)        Notwithstanding any other provision of this Plan, the Board may, in
its discretion, either at the time a Restricted Stock Award is made or at any
time thereafter, waive its right to repurchase shares of Common Stock (or waive
the forfeiture thereof) or remove or modify any part or all of the restrictions
applicable to the Restricted Stock Award, provided that the Board may only
exercise such rights in extraordinary circumstances which shall include, without
limitation, death or disability of the Participant; a merger, consolidation,
sale, reorganization, recapitalization, or change in control of the Company; or
any other nonrecurring significant event affecting the Company, a Participant or
the Plan.

 

(d)       Stock Certificates. Any stock certificates issued in respect of a
Restricted Stock Award shall be registered in the name of the Participant and,
unless otherwise determined by the Board, deposited by the Participant, together
with a stock power endorsed in blank, with the Company (or its designee). At the
expiration of the applicable restriction periods, the Company (or such designee)
shall deliver the certificates no longer subject to such restrictions to the
Participant or if the Participant has died, to the beneficiary designated, in a
manner determined by the Board, by a Participant to receive amounts due or
exercise rights of the Participant in the event of the Participant’s death (the
“Designated Beneficiary”). In the absence of an effective designation by a
Participant, “Designated Beneficiary” shall mean the Participant’s estate.

 

(e)        Deferred Delivery of Shares. The Board may, at the time any
Restricted Stock Award is granted, provide that, at the time Common Stock would
otherwise be delivered pursuant to the Award, the Participant shall instead
receive an instrument evidencing the right to future delivery of Common Stock at
such time or times, and on such conditions, as the Board shall specify. The
Board may at any time accelerate the time at which delivery of all or any part
of the Common Stock shall take place. The Board may also permit an exchange of
unvested shares of Common Stock that have already been delivered to a
Participant for an instrument evidencing the right to future

 

7

 

 


--------------------------------------------------------------------------------



 

delivery of Common Stock at such time or times, and on such conditions, as the
Board shall specify.

 

9.

Other Stock-Based Awards

 

Other Awards of shares of Common Stock, and other Awards that are valued in
whole or in part by reference to, or are otherwise based on, shares of Common
Stock or other property, may be granted hereunder to Participants (“Other Stock
Unit Awards”), including without limitation Awards entitling recipients to
receive shares of Common Stock to be delivered in the future. Such Other Stock
Unit Awards shall also be available as a form of payment in the settlement of
other Awards granted under the Plan or as payment in lieu of compensation to
which a Participant is otherwise entitled. Other Stock Unit Awards may be paid
in shares of Common Stock or cash, as the Board shall determine. Subject to the
provisions of the Plan, the Board shall determine the conditions of each Other
Stock Unit Awards, including any purchase price applicable thereto. At the time
any Award is granted, the Board may provide that, at the time Common Stock would
otherwise be delivered pursuant to the Award, the Participant will instead
receive an instrument evidencing the Participant's right to future delivery of
the Common Stock.

 

10.

Changes in Employment or Status

 

(a)        Termination by Death. If any Participant’s employment or service to
the Company or its subsidiaries terminates by reason of death, any Award to the
extent exercisable immediately prior to date of death may be exercised by the
legal representative or legatee of the Participant until the earlier of the
second anniversary of the date of death or the original expiration date of the
Award. The Board, in its sole discretion, may accelerate the vesting provisions
of any outstanding options held by the participant immediately prior to the date
of death.

 

(b)        Termination by Reason of Disability. If any Participant’s employment
or service to the Company or its subsidiaries terminates by reason of
disability, any Award to the extent exercisable on the date of termination may
be exercised by the Participant until the earlier of the first anniversary of
the date of termination or the original expiration date of the Award.

 

(c)        Termination by Reason of Retirement. If any Participant’s employment
with the company or its subsidiaries terminates by reason of Retirement, any
Award to the extent exercisable on the date of termination may be exercised by
the Participant until the earlier of three (3) months from the date of
termination or the original expiration date of the Award.

 

Notwithstanding the foregoing, a Participant who is at least sixty (60) years of
age and has been in continuous employment with the Company for at least ten (10)
years, shall have the privilege of accelerated vesting and an extended exercise
period (neither of

 

8

 

 


--------------------------------------------------------------------------------



 

which may exceed the original expiration date of the Award) according to the
following schedule:

 

Years of Employment

In the Company

Years of Accelerated Vesting

 

Years to Exercise

 

 

 

10 years or more

1 year

2 years

15 years or more

2 years

3 years

20 years or more

3 years

3 years

25 years or more

4 years

4 years

 

The Retiree must give written notice of Retirement and have a signed Proprietary
Rights and Confidentiality Agreement on file with the Company.

 

(d)        Termination for Cause. If any Participant’s employment or service to
the Company or its subsidiaries is terminated for Cause, any Award held by such
Participant shall terminate immediately; provided that the Board may, at its
sole discretion, allow the exercise of the Award by the Participant to the
extent exercisable on the date of termination until the earlier of one month
from the date of termination or the original expiration date of the Award.

 

(e)        Leave of Absence. If any Participant’s employment with the Company is
interrupted by reason of a leave of absence, whether paid or unpaid, any Award
held by the Participant shall cease to vest during such leave of absence and
will resume vesting upon the Participant’s return from such leave. The original
expiration date of the Award shall in no way be affected.

 

(f)         Other Termination. Unless otherwise determined by the Board, if a
Participant’s status with the Company or its subsidiaries terminates for any
reason other than death, disability, retirement, cause or leave of absence, any
Awards to the extent exercisable on the date of termination or change of status
may be exercised by the Participant until the earlier of three (3) months from
the date of termination or change of status or the original expiration date of
the Award.

 

11.

General Provisions Applicable to Awards

 

(a)        Transferability of Awards. Except as otherwise provided in this
paragraph 11(a), Awards shall not be sold, assigned, transferred, pledged or
otherwise encumbered by the person to whom they are granted, either voluntarily
or by operation of law, except by will or the laws of descent and distribution
or, other than in the case of an Incentive Stock Option, pursuant to a qualified
domestic relations order, and, during the life of the Participant, shall be
exercisable only by the Participant or, in the event of a Participant’s
incapacity, his or her guardian or legal representative. However, the
Participant, with the approval of the Board, may transfer a Nonstatutory Stock
Option for no consideration to the Participant’s immediate family or a trust for
the benefit of the Participant’s immediate

 

9

 

 


--------------------------------------------------------------------------------



 

family, as defined in Rule 16a-1(e) of the Exchange Act. The transferee shall
remain subject to all the terms and conditions applicable to the Stock Option.
References to a Participant, to the extent relevant in the context, shall
include references to authorized transferees.

 

(b)        Documentation. Each Award shall be evidenced in such form (written,
electronic or otherwise), as the Board shall determine. Each Award may contain
terms and conditions in addition to those set forth in the Plan.

 

(c)        Board Discretion. Except as otherwise provided by the Plan, each
Award may be made alone or in addition or in relation to any other Award. The
terms of each Award need not be identical, and the Board need not treat
Participants uniformly.

 

(d)        Withholding. Each Participant shall pay to the Company, or make
provision satisfactory to the Board for payment of, any taxes required by law to
be withheld in connection with Awards to such Participant no later than the date
of the event creating the tax liability. Except as the Board may otherwise
provide in an Award, when the Common Stock is registered under the Exchange Act,
Participants may satisfy such tax obligations in whole or in part by delivery of
shares of Common Stock, including shares retained from the Award creating the
tax obligation, valued at their Fair Market Value; provided, however, that the
total tax withholding where stock is being used to satisfy such tax obligations
cannot exceed the Company’s minimum statutory withholding obligations (based on
minimum statutory withholding rates for federal and state tax purposes,
including payroll taxes, that are applicable to such supplemental taxable
income). The Company may, to the extent permitted by law, deduct any such tax
obligations from any payment of any kind otherwise due to a Participant.

 

(e)        Amendment of Award. The Board may amend, modify or terminate any
outstanding Award, including but not limited to, substituting therefor another
Award of the same or a different type, changing the date of exercise or
realization, and converting an Incentive Stock Option to a Nonstatutory Stock
Option, provided that (i) the Participant’s consent to such action shall be
required unless the Board determines that the action, taking into account any
related action, would not materially and adversely affect the Participant.
Notwithstanding the foregoing, except for adjustments pursuant to paragraph 13
(“Adjustments for Changes in Common Stock and Certain Other Events”), the
exercise price for any outstanding Award granted under the Plan may not be
decreased after the date of grant nor may any outstanding Award under the Plan
be surrendered to the Company as consideration for the grant of a new Award with
a lower exercise price.

 

(f)         Conditions on Delivery of Stock. The Company will not be obligated
to deliver any shares of Common Stock pursuant to the Plan or to remove
restrictions from shares previously delivered under the Plan until (i) all
conditions of the Award have been met or removed to the satisfaction of the
Company, (ii) in the opinion of the Company’s counsel, all other legal matters
in connection with the issuance and delivery of such shares have been satisfied,
including any applicable securities laws and any applicable

 

10

 

 


--------------------------------------------------------------------------------



 

stock exchange or stock market rules and regulations, and (iii) the Participant
has executed and delivered to the Company such representations or agreements as
the Company may consider appropriate to satisfy the requirements of any
applicable laws, rules or regulations.

 

(g)        Acceleration. Except as otherwise provided in Section 5(d) and 8(c),
the Board may at any time provide that any Award shall become immediately
exercisable in full or in part, free of some or all restrictions or conditions,
or otherwise realizable in full or in part, as the case may be.

 

(h)

Performance Conditions.

 

(1)        This Section 11(h) shall be administered by a Committee approved by
the Board, all of the members of which are “outside directors” as defined by
Section 162(m) (the Compensation Committee”).

 

(2)        Notwithstanding any other provision of the Plan, if the Compensation
Committee determines, at the time a Restricted Stock Award or Other Stock Unit
Award is granted to a Participant who is then an officer, that such Participant
is, or is likely to be as of the end of the tax year in which the Company would
claim a tax deduction in connection with such Award, a Covered Employee (as
defined in Section 162(m)), then the Compensation Committee may provide that
this Section 11 (h) is applicable to such Award.

 

(3)        If a Restricted Stock Award or Other Stock Unit Award is subject to
this Section 11(h), then the lapsing of restrictions thereon and the
distribution of cash or Shares pursuant thereto, as applicable, shall be subject
to the achievement of one or more objective performance goals established by the
Compensation Committee, which shall be based on the relative or absolute
attainment of specified levels of one or any combination of the following: (a)
earnings per share, (b) return on average equity or average assets with respect
to a pre-determined peer group, (c) earnings, (d) earnings growth, (e) revenues,
(f) expenses, (g) stock price, (h) market share, (i) return on sales, assets,
equity or investment, (j) regulatory compliance, (k) improvement of financial
ratings, (l) achievement of balance sheet or income statement objectives, (m)
total shareholder return, (n) net operating profit after tax, (o) pre-tax or
after-tax income, (p) cash flow, or (q) such other objective goals established
by the Board, and may be absolute in their terms or measured against or in
relationship to other companies comparably, similarly or otherwise situated.
Such performance goals may be adjusted to exclude any one or more of (i)
extraordinary items, (ii) gains or losses on the dispositions of discontinued
operations, (iii) the cumulative effects of changes in accounting principles,
(iv) the write-down of any asset, and (v) charges for restructuring and
rationalization programs. Such performance goals may vary by Participant and may
be different for different Awards. Such performance goals shall be set by the
Compensation Committee within the time

 

11

 

 


--------------------------------------------------------------------------------



 

period prescribed by, and shall otherwise comply with the requirements of,
Section 162(m).

 

(4)        Notwithstanding any provision of the Plan, with respect to any
Restricted Stock Award or Other Stock Unit Award that is subject to this Section
11(h), the Compensation Committee may adjust downwards, but not upwards, the
cash or number of Shares payable pursuant to such Award, and the Compensation
Committee may not waive the achievement of the applicable performance goals
except in the case of the death or disability of the Participant.

 

(5)        The Compensation Committee shall have the power to impose such other
restrictions on Awards subject to this Section 11(h) as it may deem necessary or
appropriate to ensure that such Awards satisfy all requirements for
“performance-based compensation” within the meaning of Section 162(m)(4)(C) of
the Code, or any successor provision thereto.

 

 

12.

Forfeiture Provision

 

In the event that a Participant terminates his or her employment with the
Company or any of its subsidiaries for any reason whatsoever, and within twenty
four (24) months for a Participant in the fields of research and development,
engineering, testing, strategic planning or any phase of management or within
twelve (12) months for a Participant in all other fields (i) accepts employment
with any competitor of, or otherwise engages in competition with, the Company or
(ii) attempts directly or indirectly to induce any employee of the Company to
accept employment elsewhere, the Board of Directors, in its sole discretion, may
require the Participant to return, or (if not received) to forfeit, to the
Company the economic value of an Award which is realized or obtained (measured
at the date of exercise or vesting) by such Participant during the twelve (12)
months prior to the date of such Participant’s termination of employment with
the Company. Nothing herein shall limit any other remedies that may be available
to the Company under any other agreement(s).

 

13.

Adjustments for Changes in Common Stock and Certain Other Events

 

(a)        Changes in Capitalization. In the event of any stock split, reverse
stock split, stock dividend, recapitalization, combination of shares,
reclassification of shares, spin-off or other similar change in capitalization
or event, or any distribution to holders of Common Stock other than a normal
cash dividend, (i) the number and class of securities available under this Plan,
(ii) the sub-limits set forth in Section 4(b), (iii) the number and class of
securities and exercise price per share of each outstanding Option and each
Option issuable under Section 6, (iv) the shares and per-share provisions of
each Stock Appreciation Right, (v) the repurchase price per share subject to
each outstanding Restricted Stock Award and (vi) the share- and
per-share-related provisions of each

 

12

 

 


--------------------------------------------------------------------------------



 

outstanding Other Stock Unit Award shall be appropriately adjusted by the
Company (or substituted Awards may be made, if applicable) to the extent
determined by the Board.

 

(b)      Liquidation or Dissolution. In the event of a proposed liquidation or
dissolution of the Company, the Board shall upon written notice to the
Participants provide that all then unexercised Options will (i) become
exercisable in full as of a specified time at least 10 business days prior to
the effective date of such liquidation or dissolution and (ii) terminate
effective upon such liquidation or dissolution, except to the extent exercised
before such effective date.

 

(c)

Reorganization and Change in Control Events

 

(1)

Definitions

 

(a)

A “Reorganization Event” shall mean:

 

(i)

any merger or consolidation of the Company with or into another entity as a
result of which all of the Common Stock of the Company is converted into or
exchanged for the right to receive cash, securities or other property; or is
cancelled;

 

(ii)

any exchange of all of the Common Stock of the Company for cash, securities or
other property pursuant to a share exchange transaction.

 

(iii)

any liquidation or dissolution of the Company

 

(b)

A “Change in Control Event” shall mean:

 

(i)

the acquisition by an individual, entity or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial ownership
of any capital stock of the Company if, after such acquisition, such Person
beneficially owns (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) 25% or more of either (x) the then-outstanding shares of common
stock of the Company (the “Outstanding Company Common Stock”) or (y) the
combined voting power of the then-outstanding securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (i), the
following acquisitions shall not

 

13

 

 


--------------------------------------------------------------------------------



 

constitute a Change in Control Event: (A) any acquisition directly from the
Company (excluding an acquisition pursuant to the exercise, conversion or
exchange of any security exercisable for, convertible into or exchangeable for
common stock or voting securities of the Company, unless the Person exercising,
converting or exchanging such security acquired such security directly from the
Company or an underwriter or agent of the Company), (B) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation controlled by the Company, or (C) any acquisition by any
corporation pursuant to a Business Combination (as defined below) which complies
with clauses (x) and (y) of subsection (iii) of this definition; or

 

(ii)

such time as the Continuing Directors (as defined below) do not constitute a
majority of the Board (or, if applicable, the Board of Directors of a successor
corporation to the Company), where the term “Continuing Director” means at any
date a member of the Board (x) who was a member of the Board on the date of the
initial adoption of this Plan by the Board or (y) who was nominated or elected
subsequent to such date by at least a majority of the directors who were
Continuing Directors at the time of such nomination or election or whose
election to the Board was recommended or endorsed by at least a majority of the
directors who were Continuing Directors at the time of such nomination or
election; provided, however, that there shall be excluded from this clause (y)
any individual whose initial assumption of office occurred as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents, by
or on behalf of a person other than the Board; or

 

(iii)

the consummation of a merger, consolidation, reorganization, recapitalization or
share exchange involving the Company or a sale or other disposition of all or
substantially all of the assets of the Company (a “Business Combination”),
unless,

 

14

 

 


--------------------------------------------------------------------------------



 

immediately following such Business Combination, each of the following two
conditions is satisfied: (x) all or substantially all of the individuals and
entities who were the beneficial owners of the Outstanding Company Common Stock
and Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of the
then-outstanding shares of common stock and the combined voting power of the
then-outstanding securities entitled to vote generally in the election of
directors, respectively, of the resulting or acquiring corporation in such
Business Combination (which shall include, without limitation, a corporation
which as a result of such transaction owns the Company or substantially all of
the Company’s assets either directly or through one or more subsidiaries) (such
resulting or acquiring corporation is referred to herein as the “Acquiring
Corporation”) in substantially the same proportions as their ownership of the
              Outstanding Company Common Stock and Outstanding Company Voting
Securities, respectively, immediately prior to such Business Combination and (y)
no Person (excluding the Acquiring Corporation or any employee benefit plan (or
related trust) maintained or sponsored by the Company or by the Acquiring
Corporation) beneficially owns, directly or indirectly, 25% or more of the
then-outstanding shares of common stock of the Acquiring Corporation, or of the
combined voting power of the then-outstanding securities of such corporation
entitled to vote generally in the election of directors (except to the extent
that such ownership existed prior to the Business Combination); or

 

(iv)

the liquidation or dissolution of the Company.

 

(c)

“Good Reason” shall mean any significant diminution in the Participant’s title,
authority, or responsibilities from and after such Reorganization Event or
Change in Control Event, as the case may be, or any reduction in the annual cash
compensation payable to the Participant from and after such Reorganization Event
or Change in Control Event, as the case may be, or the relocation of the place
of business at

 

15

 

 


--------------------------------------------------------------------------------



 

which the Participant is principally located to a location that is greater than
50 miles from the current site.

 

(d)

“Cause” shall mean any (i) willful failure by the Participant, which failure is
not cured within 30 days of written notice to the Participant from the Company,
to perform his or her material responsibilities to the Company or (ii) willful
misconduct by the Participant which affects the business reputation of the
Company. The Participant shall be considered to have been discharged for “Cause”
if the Company determines, within 30 days after the Participant’s resignation,
that discharge for Cause was warranted.

 

(2)

Effect on Options

 

(a)

Reorganization Event. Upon the occurrence of a Reorganization Event (regardless
of whether such event also constitutes a Change in Control Event), or the
execution by the Company of any agreement with respect to a Reorganization Event
(regardless of whether such event will result in a Change in Control Event), the
Board shall provide that all outstanding Options shall be assumed, or equivalent
options shall be substituted, by the acquiring or succeeding corporation (or an
affiliate thereof); provided that if such Reorganization Event also constitutes
a Change in Control Event, except to the extent specifically provided to the
contrary in the instrument evidencing any Option or any other agreement between
a Participant and the Company (A) one-half of the number of shares subject to
the Option which were not already vested shall be exercisable upon the
occurrence of such Reorganization Event and, subject to (B) below, the remaining
one-half of such number of shares shall continue to become vested in accordance
with the original vesting schedule set forth in such option, with one-half of
the number of shares that would otherwise have become vested on each subsequent
vesting date in accordance with the original schedule becoming vested on each
subsequent vesting date and (B) such assumed or substituted options shall become
immediately exercisable in full if, on or prior to the first anniversary of the
date of the consummation of the Reorganization Event, the Participant’s
employment with the Company or the acquiring or succeeding corporation is
terminated for Good Reason by the Participant or is terminated without Cause by
the Company or the acquiring or succeeding corporation. For purposes hereof, an
Option shall be considered to be assumed if, following consummation of the
Reorganization Event, the Option confers the right to purchase, for

 

16

 

 


--------------------------------------------------------------------------------



 

each share of Common Stock subject to the Option immediately prior to the
consummation of the Reorganization Event, the consideration (whether cash,
securities or other property) received as a result of the Reorganization Event
by holders of Common Stock for each share of Common Stock held immediately prior
to the consummation of the Reorganization Event (and if holders were offered a
choice of consideration, the type of consideration chosen by the holders of a
majority of the outstanding shares of Common Stock); provided, however, that if
the consideration received as a result of the Reorganization Event is not solely
common stock of the acquiring or succeeding corporation (or an affiliate
thereof), the Company may, with the consent of the acquiring or succeeding
corporation, provide for the consideration to be received upon the exercise of
Options to consist solely of common stock of the acquiring or succeeding
corporation (or an affiliate thereof) equivalent in fair market value to the per
share consideration received by holders of outstanding shares of Common Stock as
a result of the Reorganization Event.

 

Notwithstanding the foregoing, if the acquiring or succeeding corporation (or an
affiliate thereof) does not agree to assume, or substitute for, such Options, or
in the event of a liquidation or dissolution of the Company, then the Board
shall, upon written notice to the Participants, provide that all then
unexercised Options will become exercisable in full as of a specified time prior
to the Reorganization Event and will terminate immediately prior to the
consummation of such Reorganization Event, except to the extent exercised by the
Participants before the consummation of such Reorganization Event; provided,
however, that in the event of a Reorganization Event under the terms of which
holders of Common Stock will receive upon consummation thereof a cash payment
for each share of Common Stock surrendered pursuant to such Reorganization Event
(the “Acquisition Price”), then the Board may instead provide that all
outstanding Options shall terminate upon consummation of such Reorganization
Event and that each Participant shall receive, in exchange therefore, a cash
payment equal to the amount (if any) by which (A) the Acquisition Price
multiplied by the number of shares of Common Stock subject to such outstanding
Options (whether or not then exercisable), exceeds (B) the aggregate exercise
price of such Options. To the extent all or any portion of an Option becomes
exercisable solely as a result of the first sentence of this paragraph, upon
exercise of such Option the Participant shall receive shares subject to a right
of repurchase by the Company or its successor at the Option exercise price. Such
repurchase right (1) shall lapse at the same rate as the

 

17

 

 


--------------------------------------------------------------------------------



 

Option would have become exercisable under its terms and (2) shall not apply to
any shares subject to the Option that were exercisable under its terms without
regard to the first sentence of this paragraph.

 

(b)

Change in Control Event that is not a Reorganization Event. Upon the occurrence
of a Change in Control Event that does not also constitute a Reorganization
Event, except to the extent specifically provided to the contrary in the
instrument evidencing any Option or any other agreement between a Participant
and the Company, the vesting schedule of such Option shall be accelerated in
part so that one-half of the number of shares that would otherwise have first
become vested on any date after the date of the Change in Control Event shall
immediately become exercisable. The remaining one-half of such number of shares
shall continue to become vested in accordance with the original vesting schedule
set forth in such Option, with one-half of the number of shares that would
otherwise have become vested on each subsequent vesting date in accordance with
the original schedule becoming vested on each such subsequent vesting date;
provided, however, that each such Option shall be immediately exercisable in
full if, on or prior to the first anniversary of the date of the consummation of
the Change in Control Event, the Participant’s employment with the Company or
the acquiring or succeeding corporation is terminated for Good Reason by the
Participant or is terminated without Cause by the Company or the acquiring or
succeeding corporation.

 

(3)

Effect on Restricted Stock Awards

 

(a)

Reorganization Event that is not a Change in Control Event. Upon the occurrence
of a Reorganization Event that is not a Change in Control Event, the repurchase
and other rights of the Company under each outstanding Restricted Stock Award
shall inure to the benefit of the Company’s successor and shall apply to the
cash, securities or other property which the Common Stock was converted into or
exchanged for pursuant to such Reorganization Event in the same manner and to
the same extent as they applied to the Common Stock subject to such Restricted
Stock Award.

 

(b)

Change in Control Event. Upon the occurrence of a Change in Control Event
(regardless of whether such event also constitutes a Reorganization Event),
except to the extent specifically provided to the contrary in the instrument
evidencing any Restricted Stock Award or any other agreement between a
Participant and the Company, the vesting schedule of all Restricted Stock Awards

 

18

 

 


--------------------------------------------------------------------------------



 

shall be accelerated in part so that one-half of the number of shares that would
otherwise have first become free from conditions or restrictions on any date
after the date of the Change in Control Event shall immediately become free from
conditions or restrictions. Subject to the following sentence, the remaining
one-half of such number of shares shall continue to become free from conditions
or restrictions in accordance with the original schedule set forth in such
Restricted Stock Award, with one-half of the number of shares that would
otherwise have become free from conditions or restrictions on each subsequent
vesting date in accordance with the original schedule becoming free from
conditions or restrictions on each subsequent vesting date. In addition, each
such Restricted Stock Award shall immediately become free from all conditions or
restrictions if, on or prior to the first anniversary of the date of the
consummation of the Change in Control Event, the Participant’s employment with
the Company or the acquiring or succeeding corporation is terminated for Good
Reason by the Participant or is terminated without Cause by the Company or the
acquiring or succeeding corporation.

 

(4)

Effect on Stock Appreciation Rights and Other Stock Unit Awards

 

The Board may specify in an Award at the time of the grant the effect of a
Reorganization Event and Change in Control Event on any SAR and Other Stock Unit
Award.

 

14.

Miscellaneous

 

(a)        No Right To Employment or Other Status. No person shall have any
claim or right to be granted an Award, and the grant of an Award shall not be
construed as giving a Participant the right to continued employment or any other
relationship with the Company. The Company expressly reserves the right at any
time to dismiss or otherwise terminate its relationship with a Participant free
from any liability or claim under the Plan, except as expressly provided in the
applicable Award.

 

(b)        No Rights As Stockholder. Subject to the provisions of the applicable
Award, no Participant or Designated Beneficiary shall have any rights as a
stockholder with respect to any shares of Common Stock to be distributed with
respect to an Award until becoming the record holder of such shares.
Notwithstanding the foregoing, in the event the Company effects a split of the
Common Stock by means of a stock dividend and the exercise price of and the
number of shares subject to such Option are adjusted as of the date of the
distribution of the dividend (rather than as of the record date for such
dividend), then an optionee who exercises an Option between the record date and
the distribution date for such stock dividend shall be entitled to receive, on
the distribution date, the stock dividend with respect to the shares of Common
Stock acquired upon such

 

19

 

 


--------------------------------------------------------------------------------



 

Option exercise, notwithstanding the fact that such shares were not outstanding
as of the close of business on the record date for such stock dividend.

 

(c)        Effective Date and Term of Plan. The Plan shall become effective on
the date on which it is approved by the Company’s stockholders. No Awards shall
be granted under the Plan after the completion of ten years from the date the
Plan was approved by the Company’s stockholders, but Awards previously granted
may extend beyond that date.

 

(d)        Amendment of Plan. The Board may amend, suspend or terminate the Plan
or any portion thereof at any time, provided that (i) to the extent required by
Section 162(m), no Award granted to a Participant that is intended to comply
with Section 162(m) after the date of such amendment shall become exercisable,
realizable or vested, as applicable to such Award, unless and until such
amendment shall have been approved by the Company’s stockholders as required by
Section 162(m) (including the vote required under Section 162(m); (ii) no
amendment may increase the limitations on the number of shares set forth in
paragraph 4(a) or decrease the minimum Option exercise price set forth in
paragraph 5(c) unless such amendment shall have been approved by the Company’s
stockholders; (iii) the provisions relating to Option repricing in paragraph
11(e) may not be amended unless such amendment shall have been approved by the
Company’s stockholders; (iv) no other type of Award other than those provided
under the Plan may be awarded unless such amendment shall have been approved by
the Company’s stockholders and (v) no other changes that require stockholder
approval under the rules of the NASDAQ National Market, Inc.® may be made unless
approved by the Company’s stockholders. In addition, if at any time the approval
of the Company’s stockholders is required as to any modification or amendment
under Section 422 of the Code or any successor provision with respect to
Incentive Stock Options, the Board may not effect such modification or amendment
without such approval. No Award shall be made that is conditioned upon
stockholder approval of any amendment to the Plan.

 

(e)        Provisions for Foreign Participants. The Board may modify Awards or
Options granted to Participants who are foreign nationals or employed outside
the United States or establish subplans or procedures under the Plan to
recognize differences in laws, rules, regulations or customs of such foreign
jurisdictions with respect to tax, securities, currency, employee benefit or
other matters.

 

(f)         Governing Law. The provisions of the Plan and all Awards made
hereunder shall be governed by and interpreted in accordance with the laws of
the Commonwealth of Massachusetts, without regard to any applicable conflicts of
law.

 

Adopted by the Board of Directors on December 9, 2004

Approved by the Shareholders on February 10, 2005

 

 

 

20

 

 


--------------------------------------------------------------------------------



 

 

AMENDMENT NO. 1 TO THE KRONOS INCORPORATED

2002 STOCK INCENTIVE PLAN

 

Section 9 of the 2002 Stock Incentive Plan is hereby amended by adding the
following text: “Other stock based awards, with the exception of stock that is
delivered in lieu of already earned compensation, shall not vest before the
first anniversary date of grant and no more than 33 1/3% shall vest on each
anniversary of the date of grant.”

 

Adopted by the Board of Directors on February10, 2005

 

 

21

 

 

 

 

